 


109 HR 2356 IH: Preserving Patient Access to Physicians Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2356 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Shaw (for himself and Mr. Cardin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to reform the Medicare physician payment update system through repeal of the sustainable growth rate (SGR) payment update system. 
 
 
1.Short titleThis Act may be cited as the Preserving Patient Access to Physicians Act of 2005. 
2.Reform of the medicare physician payment update system through elimination of the sustainable growth rate (SGR) payment update system 
(a)In generalSection 1848(d) of the Social Security Act (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new paragraphs: 
 
(6)Update for 2006The update to the single conversion factor established in paragraph (1)(C) for 2006 shall not be less than 2.7 percent. 
(7)Update for years beginning with 2007 
(A)In generalUnless otherwise provided by law, subject to the budget-neutrality factor determined by the Secretary under subsection (c)(2)(B)(ii), the update to the single conversion factor established in paragraph (1)(C) for a year beginning with 2007 is equal to the product of— 
(i)1 plus the Secretary’s estimate of the percentage change in the value of the input price index (as provided under subparagraph (B)(ii)) for the year (divided by 100); and 
(ii)1 minus the Secretary’s estimate of the productivity adjustment factor under subparagraph (C) for the year. 
(B)Input price index 
(i)EstablishmentTaking into account the mix of goods and services included in computing the medicare economic index (referred to in the fourth sentence of section 1842(b)(3)), the Secretary shall establish an index that reflects the weighted-average input prices for physicians’ services for a year. Such index shall only account for input prices and not changes in costs that may result from other factors (such as productivity). 
(ii)Annual estimate of change in indexThe Secretary shall estimate, before the beginning of each year (beginning with 2007) the change in the value of the input price index under clause (i) from the previous year to the year involved. 
(C)Productivity adjustment factorThe Secretary shall estimate, and cause to be published in the Federal Register not later than November 1 before the beginning of each year (beginning with 2007), a productivity adjustment factor that reflects the Secretary’s estimate of growth in multifactor productivity in the national economy, taking into account growth in productivity attributable to both labor and nonlabor factors. Such adjustment may be based on a multi-year moving average of productivity (based on data published by the Bureau of Labor Statistics).. 
(b)Conforming amendmentsSection 1848 of the Act (42 U.S.C. 1395w–4) is amended— 
(1)in subsection (d)(1)(A), by striking “subparagraph (B))” and all that follows and inserting the following: “subparagraph (B))— 
 
(i)for years before 2001, adjusted by the update (established under paragraph (3)) for the year involved; 
(ii)for 2001, 2002, and 2003, multiplied by the update (established under paragraph (4)) for the year involved; 
(iii)for 2004 and 2005, multiplied by the update (established under paragraph (5)) for that year; 
(iv)for 2006, multiplied by the update (established under paragraph (6)) for that year; and 
(v)for 2007 and each subsequent year, multiplied by the update (established under paragraph (7)) for the year involved.; 
(2)by striking clause (i) of subsection (d)(1)(E) and inserting the following: 
 
(i)cause to have published in the Federal Register not later than November 1— 
(I)of 2000 and each subsequent year, the conversion factor which will apply to physicians’ services for the succeeding year; 
(II)of 2000, 2001, and 2002, the update determined under paragraph (4) for such succeeding year and the allowed expenditures under such paragraph for the succeeding year; 
(III)of 2003 and 2004, the update determined under paragraph (5) for 2004 and 2005; 
(IV)of 2005, the update determined under paragraph (6) for 2006; and 
(V)of 2006 and each subsequent year, the update determined under paragraph (7) for the succeeding year; and; 
(3)in subsection (d)(1)(E)(ii), by inserting (for years before 2006) after the sustainable growth rate; 
(4)in subsection (d)(4)— 
(A)in the heading, by striking years beginning with 2001 and inserting 2001, 2002, and 2003 ; 
(B)in subparagraph (A), in the matter preceding clause (i), by striking for a year beginning with 2001 and inserting for 2001, 2002, and 2003; 
(C)in subparagraph (C)(iii), by striking “Years beginning with 2000.—The allowed expenditures for a year (beginning with 2000)” and inserting “2000, 2001, and 2002.—The allowed expenditures for each of years 2000, 2001, and 2002”; and 
(D)in subparagraph (E), by striking “beginning with 2001” and “for a year beginning with 2001” and inserting 2001, 2002, and 2003 and “for 2001, 2002, and 2003”, respectively; and  
(5)in subsection (f)— 
(A)in paragraph (1)(B), by striking November 1 of each succeeding year and inserting November 1 of each year before 2005;  
(B)in paragraph (2), by inserting and ending with 2003 after beginning with 2000; 
(C)in paragraph (3), by striking for a year beginning with 2001 and inserting for 2001, 2002, and 2003; and 
(D)in paragraph (3)(C), by striking for 2003 and succeeding years and inserting for 2003 and by striking a year after 2002 and inserting 2003.   
 
